UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6491



JERRY BROWN,

                                              Plaintiff - Appellant,

          versus


L.   OLIVENCIA-FONT,    Doctor   at   Lieber
Correctional Institution; EDSEL T. TAYLOR,
MacDougall Warden; SOUTH CAROLINA DEPARTMENT
OF CORRECTIONS,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry M. Herlong, Jr., District
Judge. (9:05-cv-01615-HMH)


Submitted:   November 15, 2006        Decided:   November 20, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Brown, Appellant Pro Se. Norma Anne Turner Jett, NESS, JETT
& TANNER, Bamberg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jerry Brown appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed the record

and find no reversible error.      Accordingly, we deny Brown’s motion

for a temporary restraining order and affirm for the reasons stated

by the district court. Brown v. Olivencia-Font, No. 9:05-cv-01615-

HMH (D.S.C. Mar. 1, 2006).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -